DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 2017/0296980 A1) in view of Imasaka et al. (US 2017/0189862 A1), Chen et al. (US 2018/0093897 A1) and Deckman et al. (US 2006/0189476 A1).

	With regard to claims 1, 3, 5 and 7, Noda et al. discloses a method of producing a zeolite membrane complex (10) comprising preparing a starting material solution containing at least a structure-
	Noda does not disclose the starting material solution comprising FAU-type zeolite particles having an average particle diameter of 50-500 nm.
	Imasaka et al. discloses a method of producing a zeolite membrane (CHA) wherein the starting material solution comprises FAU-type zeolite particles as the silica source and the alumina source, wherein the use of FAU-type zeolite particles as the silica source and the alumina source enables shorter synthesis times (see paragraph [0031]) at paragraphs [0031]-[0034].
	Chen et al. discloses a method of producing an AFX-type zeolite wherein the starting material solution comprises FAU-type zeolite particles as the silica source and the alumina source at paragraphs [0034]-[0037].
	It would have been obvious to incorporate the FAU-type zeolite particles as the silica source and the alumina source of Imasaka et al. and Chen et al. into the method of Noda to enable shorter synthesis times, as suggested by Imasaka et al. at paragraph [0031].
	Deckman et al. teaches using precursor particles having an average particle diameter of up to 1 µm (1000 nm) in hydrothermal synthesis solutions to produce small, uniform crystals in a zeolite membrane layer at paragraphs [0081]-[0082].
	It would have been obvious to incorporate the average particle diameter of up to 1000 nm of Deckman et al. into the method of Noda, Imasaka et al. and Chen et al. to produce small, uniform crystals in the zeolite membrane layer, as suggested by Deckman et al. at paragraphs [0081]-[0082].


	With regard to claim 2, Noda discloses depositing seed crystals pf AFX-type zeolite on the support before step b) at paragraph [0139].

	With regard to claim 4, Chen et al. discloses the FAU-type zeolite particles being Y-type zeolite at paragraph [0036].

	With regard to claim 6, Noda as modified by Imasaka et al., Chen et al. and Deckman et al. does not discloses the specific particle size distribution.
	However, it would have been obvious to one of ordinary skill in the art minimize the particle size distribution to within the recited range to provide the uniform crystal size suggested by Deckman et al. at paragraph [0082].

	With regard to claim 8, Noda discloses the support being an alumina sintered compact at paragraphs [0019]-[0020].

	With regard to claims 9 and 10, Noda as modified by Imasaka et al., Chen et al. and Deckman et al. likewise discloses the corresponding zeolite membrane complex formed by the recited method including a porous support (20) and a zeolite membrane (30) provided on the support and comprising AFX-type zeolite.
	With regard to claim 6, Noda as modified by Imasaka et al., Chen et al. and Deckman et al. does not expressly mention the maximum and minimum thicknesses having the recited relationship or the permeance of CF4.

	Furthermore, one of ordinary skill in the art would recognize that the variation in thickness should be minimized to maintain uniform permeance across the membrane and to avoid the formation of defects in overly thin areas.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 8, 2021